DETAILED ACTION
Status of Claims:
Claims 1-36 are pending.
Claims 1, 11, 22, and 31 are indicated as amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2022 has been entered.
Response to Amendment
The amendment is improper. At least claims 1, 11, 22, and 31 contain newly added limitations that have not been underlined.
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/19/2022, with respect to the rejection(s) of claim(s) 1-36 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited prior art and Swinnen et al (US 2005/0006313). The applicant argues that Visnja does not teach an EMF generator configured to generate an EMF signal that travels through the fluid in the vessel between a pair of conductive portions and that Morse does not disclose a sonic energy generator that applies a sonic signal to fluid in the vessel. The applicant is correct that Visnja and Morse do not teach these limitation. However, Morse teaches an EMF generator configured to generate an EMF signal that travels through the fluid in the vessel between a pair of conductive portions (attachment points located on the liquid contacting surface) (see Morse col. 3 lines 10-15) and Swinnen teaches a sonic energy generator that applies sonic energy to at least a portion of the fluid in a vessel (emits ultrasound into the compartment) (see Swinnen para. 0015). It would have been obvious to one skilled in the art to replace the EMF generator of Visnja with the EMF generator of Morse and the sonic generator of Visnja with the sonic energy generator of Swinnen and apply the EMF signal and sonic signal to the vessel of Visnja because it is the simple substitution of a known EMF generator and known sonic signal generator with another known EMF generator and sonic signal generator, obviously resulting in the treatment of the fluid within the vessel (reactor) of Visnja. Additionally Visnja teaches that the electromagnet (EMF generator) and ultrasonic unit are working simultaneously to treat the fluid in the reactor (vessel 9) (see para. 0039). Therefore it would be obvious to apply the EMF signal and sonic signal directly to the vessel of Visnja. 
The applicant argues that it is clear how portions of the wall can be electrically isolated because the claims are directed to a vessel without fluid. The argument is not persuasive because the claims state that “the EMF generator is configured to generate an EMF signal that travels through the fluid.” Therefore the claims are requiring electrical communication between the conductive portions. Further claim 11 requires “receiving a fluid in a vessel.” 
It is further noted that claims 11-30 do not require the sonic signal to be applied to the fluid in the vessel. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim1-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 11, 22, and 31 have been amended to require “a pair of conductive portions that ate electrically isolated from each other”. There is no support for conductive portions being “electrically isolated” in the original disclosure. The applicant argues that this limitation is supported by paragraph 0048 of the specification. Para. 0048 provides support for conductive portions “portions of boundaries that are electrically conductive,” but does not provide support for the conductive portions being “electrically isolated.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1, 11, 22, and 31:
	The claims state “a pair of conductive portions that are electrically isolated from each other…signal that travels through the fluid in the vessel and between the pair of conductive portions.” The term “electrically isolated” renders the claim indefinite because it is not clear what the applicant intendent “electrically isolated” to be limited to. The claims require that the EMF signal travel between the conductive portions, therefore they are required to be in electrical contact with each other. If the conductive portions were electrically isolated there would not be an electrical connection between the portions and an EMF signal could not travel from one to the other.  For the purposes of examination the claims will be interpreted as requiring at least a pair of electrical contacts (portions) on the vessel.

The remaining claims are indefinite as they depend from indefinite claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visnja et al (US 2015/0166383) in view of Morse (USPN 4,865,748) and Swinnen et al (US 2005/006313).

Regarding Claim 1:
	Visnja teaches the fluid treatment system comprising: a vessel, wherein the vessel is a tank used to hold fluid (reactor vessel 9) (see para. 0039), a sonic energy generator (ultrasonic unit 23) that, in use, applies a sonic signal to at least a portion of the fluid (see para. 0039); an output port on the vessel (electromagnetic valve 36), wherein the output port is configured to guide the fluid in the vessel to downstream processing components (reactor vessel 28) (see para. 0040); an electromagnetic field (EMF) generator (electromagnet 22) (see para. 0039-0040, fig. 2).
	Visnja does not teach that the sonic energy generator applies the sonic signal to at least a portion of the fluid in the vessel, at least a pair of conductive portions that are electrically isolated from each other on the vessel, the EMF generator including at least a pair of contacts coupled to the pair of conductive portions of the vessel, the EMF generator configured to generate an EMF signal that travels through the fluid in the vessel and between the pair of conductive portions of the vessel.
	Morse teaches a fluid treatment system comprising a vessel and at least a pair of conductive portions (attachment points) that are electrically isolated  (they are points therefore they are isolated) from each other on the vessel (liquid contacting surface) (see col. 3 lines 11-15), the EMF generator including at least a pair of contacts (probes) coupled to the pair of conductive portions of the vessel, the EMF generator configured to generate an EMF signal that travels through the fluid in the vessel (signals are uniformly transmitted with multiple attachment points) and between the pair of conductive portions of the vessel (see col. 3 lines 11-19).
	Swinnen teaches a sonic energy generator (ultrasound emitter 1) that, in use, applies a sonic signal to at least a portion of a fluid in a vessel (compartment 2) (see para. 0015).
	Visnja, Morse, and Swinnen are analogous inventions in the art of fluid treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the EMF signal of Visnja with the direct application of Morse into the vessel because it is the simple substitution of one known signal application with another, obviously resulting in an EMF signal being applied to the fluid for treatment. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.). Further Visnja teaches that treatment with the EMF signal is desired simultaneously with the fluid in the vessel (see Visnja para. 0039). It would have been obvious to one skilled in the art to replace the external sonic energy generator of Visnja with the sonic energy generator of Swinnen that applies the sonic signal to a portion of the fluid in the vessel because it is the simple substitution of one known sonic energy general with another known sonic energy generator, obviously resulting in the sonic treatment of the fluid, with an expectation of success, and because applying the sonic signal to the vessel improves bubble cavitation which improves the treatment of the fluid (see Swinnen para. 0027). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.).

Regarding Claim 2:
	Visnja, as previously modified, teaches the fluid treatment system of claim 1, further comprising a first controller (PLC controller 83) (see Visnja para. 0063) that, in use, independently controls the sonic energy generator and the EMF generator (different types of treatment are controlled in the same vessel, electromagnet and ultrasonic unit can be turned off therefore they are controlled) (see Visnja para. 0007, 0040).

Regarding Claim 3:
	Visnja, as previously modified, teaches the fluid treatment system of claim 2, further comprising a sensor (thermocouple 20) that, in use, monitors a condition of the fluid treatment system and transmits feedback regarding the condition to the first controller (see Visnja para. 0039).

Regarding Claim 4:
	Visnja, as previously modified, teaches the fluid treatment system of claim 2, wherein the sonic energy generator is a first sonic energy generator, the EMF generator is a first EMF generator, and the fluid treatment system further comprises: a second sonic energy generator (ultrasonic unit 43); and a second EMF generator (electromagnet 42) (see Visnja para. 0045).

Regarding Claim 5:
	Visnja, as previously modified,  teaches the fluid treatment system of claim 4, wherein the first controller, in use, controls the second sonic energy generator and the second EMF generator (there is only one controller in the system) (see Visnja para. 0063).

Claims 11, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visnja et al (US 2015/0166383) in view of Morse (USPN 4,865,748).

Regarding Claim 11:
	Visnja, as previously modified, teaches the method comprising: receiving a fluid in a vessel (reactor vessel 9), wherein the vessel is a tank used to hold fluid (see para. 0039), the treating comprising: applying a sonic signal to at least a portion of the fluid (ultrasonic unit 23); and applying an electromagnetic field (EMF) signal to at least the portion of the (electromagnet 22) (electromagnet (22), ultrasound unit (23)) (see Visnja para. 0039-0040, fig. 2), guiding the treated fluid in the vessel to down-stream processing components (see para. 0040). 
	Visnja does not teach that at least a pair of conductive portions that are electrically isolated from each other on the vessel, the EMF generator including at least a pair of contacts coupled to the pair of conductive portions of the vessel, the EMF generator configured to generate an EMF signal that travels through the fluid in the vessel and between the pair of conductive portions of the vessel.
	Morse teaches a fluid treatment system comprising a vessel and at least a pair of conductive portions (attachment points) that are electrically isolated  (they are points therefore they are isolated) from each other on the vessel (liquid contacting surface) (see col. 3 lines 11-15), the EMF generator including at least a pair of contacts (probes) coupled to the pair of conductive portions of the vessel, the EMF generator configured to generate an EMF signal that travels through the fluid in the vessel (signals are uniformly transmitted with multiple attachment points) and between the pair of conductive portions of the vessel (see col. 3 lines 11-19).
	Visnja and Morse are analogous inventions in the art of fluid treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the EMF signal of Visnja with the direct application of Morse into the vessel because it is the simple substitution of one known signal application with another, obviously resulting in an EMF signal being applied to the fluid for treatment. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.). Further Visnja teaches that treatment with the EMF signal is desired simultaneously with the fluid in the vessel (see Visnja para. 0039).

Regarding Claim 17:
	Visnja, as previously modified, teaches the method of claim 11, wherein the applying the sonic signal, the applying the EMF signal, or both causes sonofragmentation. Although Visnja does not explicitly refer to sonofragmentation the same method will have the same result. As Visnja teaches applying a sonic signal and an EMF signal the same result will inherently occur. 

Regarding Claim 18:
	Visnja, as previously modified, teaches the method of claim 11, wherein the treating the fluid further comprises independently controlling, by a first controller (PLC controller 83) (see Visnja para. 0063), the sonic signal and the EMF signal (different types of treatment are controlled in the same vessel, electromagnet and ultrasonic unit can be turned off therefore they are controlled) (see Visnja para. 0007, 0040). 

Regarding Claim 19:
	Visnja, as previously modified, teaches the method of claim 18, wherein the sonic signals is a first sonic signal, the EMF signal is a first EMF signal, and the fluid treatment system further comprises: a second sonic energy generator (ultrasonic unit 43); and a second EMF generator (electromagnet 42) (see Visnja para. 0045).

Regarding Claim 20:
	Visnja, as previously modified, teaches the method of claim 11, wherein the fluid comprises suspended solids, dissolved solids, dissolved gasses, metals, metal salts, inorganics, organics, biological materials, radiological materials, algae, bacteria, viruses, or a combination thereof (see Visnja para. 0030).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visnja et al (US 2015/0166383) and Morse (USPN 4,865,748) and Swinnen et al (US 2005/006313) as applied to claim 1, and further in view of Holland (USPN 8,709,256) and Bybel et al (USPN 4,076,617).

Regarding claim 6:
	Visnja as previously modified, teaches the fluid treatment system of claim 1.
	Visnja is silent as to the waveform of the sonic signal and the EMF signal.
	Holland teaches an EMF signal selected from a sine wave, a square wave, a triangle wave, a sawtooth wave, a Dirac pulse form, or a combination thereof (see col. 5 lines 16-20) and that the waveform is selected based on the composition of the fluid (see col. 5 lines 20-30).
	Bybel teaches a sonic signal selected from a sine wave, a square wave, a triangle wave, a sawtooth wave, a Dirac pulse form, or a combination thereof (square wave) (see col. 7 lines 27-30).
	Visnja, Holland, and Bybel are analogous inventions in the art of treating fluid with waves. It would have been obvious to one skilled in the art before the effective filing date of the invention to select the EMF signal waveform independently from a square wave, since wave, saw tooth wave or triangle wave, because it is known that the wave from can be selected and optimized based on the fluid being treated (see Holland col. 5 lines 21-30). It would have further been obvious to one skilled in the art before the effective filing date of the invention to independently select a square wave for the sonic signal of Visnja, as disclosed by Bybel because it results in cavitation and emulsification which allows for additional ozone treatment (see Bybel col. 7 lines 30-40) and it is desirable in Visnja to combine the sonic treatment with ozone treatment (see Visnja para. 0040).

Regarding Claim 7:
	Visnja, as previously modified, teaches the fluid treatment system of claim 1.
	Visnja does not explicitly teach that the sonic signal or EMF is pulsed.
	Holland teaches a pulsed EMF signal (see col. 6 lines 4-6).
	Bybel teaches a pulsed sonic signal (power pulsed) (see col. 10 lines 3-7). Visnja, Holland, and Bybel are analogous inventions in the art of treating fluid with waves. It would have been obvious to one skilled in the art before the effective filing date of the invention to pulse the sonic signal or EMF signal of Visnja, as disclosed by Holland and Babel because it is known in the art to used pulsed signals to treat fluid, and through routine experimentation one skilled in the art would have found appropriate types of signals to use, and because pulsed sonic signals have improved efficiency (see Bybel col. 10 lines 6-11).

Regarding Claim 8:
	Visnja, as previously modified, teaches the fluid treatment system of claim 1.
	Visnja is silent as to the frequency of the sonic signal and the EMF signal.
	Holland teaches that the frequency determines the size and magnitude of the cavitation bubbles (see col. 7 lines 49-53).
	Bybel teaches that the frequency is dependent on the size of the solids (see col. 5 lines 5-21).
	Bybel teaches a pulsed sonic signal (power pulsed) (see col. 10 lines 3-7). Visnja, Holland, and Bybel are analogous inventions in the art of treating fluid with waves. It would have been obvious to one skilled in the art before the effective filing date of the invention to adjust the frequency of the sonic signal and EMF to be substantially the same because they are known to be adjustable values. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re
Boesch, 205 USPQ 215 (CCPA 1980), MPEP § 2144.05, II.).

Claims 12-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Visnja et al (US 2015/0166383) and Morse (USPN 4,865,748) as applied to claim 11 above, and further in view of Holland (USPN 8,709,256) and Bybel et al (USPN 4,076,617).

Regarding Claim 12:
	Visnja, as previously modified, teaches the method of claim 11.
	Visnja is silent as to the waveform of the sonic signal and the EMF signal.
	Holland teaches an EMF signal selected from a sine wave, a square wave, a triangle wave, a sawtooth wave, a Dirac pulse form, or a combination thereof (see col. 5 lines 16-20) and that the waveform is selected based on the composition of the fluid (see col. 5 lines 20-30).
	Bybel teaches a sonic signal selected from a sine wave, a square wave, a triangle wave, a sawtooth wave, a Dirac pulse form, or a combination thereof (square wave) (see col. 7 lines 27-30).
	Visnja, Holland, and Bybel are analogous inventions in the art of treating fluid with waves. It would have been obvious to one skilled in the art before the effective filing date of the invention to select the EMF signal waveform independently from a square wave, since wave, saw tooth wave or triangle wave, because it is known that the wave from can be selected and optimized based on the fluid being treated (see Holland col. 5 lines 21-30). It would have further been obvious to one skilled in the art before the effective filing date of the invention to independently select a square wave for the sonic signal of Visnja, as disclosed by Bybel because it results in cavitation and emulsification which allows for additional ozone treatment (see Bybel col. 7 lines 30-40) and it is desirable in Visnja to combine the sonic treatment with ozone treatment (see Visnja para. 0040).

Regarding Claim 13:
	Visnja, as previously modified, teaches the method of claim 11.
	Visnja does not explicitly teach that the sonic signal or EMF is pulsed.
	Holland teaches a pulsed EMF signal (see col. 6 lines 4-6).
	Bybel teaches a pulsed sonic signal (power pulsed) (see col. 10 lines 3-7). Visnja, Holland, and Bybel are analogous inventions in the art of treating fluid with waves. It would have been obvious to one skilled in the art before the effective filing date of the invention to pulse the sonic signal or EMF signal of Visnja, as disclosed by Holland and Babel because it is known in the art to used pulsed signals to treat fluid, and through routine experimentation one skilled in the art would have found appropriate types of signals to use, and because pulsed sonic signals have improved efficiency (see Bybel col. 10 lines 6-11).

Regarding Claim 14:
	Visnja, as previously modified, teaches the method of claim 11.
	Visnja is silent as to the frequency of the sonic signal and the EMF signal.
	Holland teaches that the frequency determines the size and magnitude of the cavitation bubbles (see col. 7 lines 49-53).
	Bybel teaches that the frequency is dependent on the size of the solids (see col. 5 lines 5-21).
	Bybel teaches a pulsed sonic signal (power pulsed) (see col. 10 lines 3-7). 
	Visnja, Holland, and Bybel are analogous inventions in the art of treating fluid with waves. It would have been obvious to one skilled in the art before the effective filing date of the invention to adjust the frequency of the sonic signal and EMF to be substantially the same because they are known to be adjustable values. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re
Boesch, 205 USPQ 215 (CCPA 1980), MPEP § 2144.05, II.).

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visnja et al (US 2015/0166383), Morse (USPN 4,865,748) and Swinnen et al (US 2005/006313) as applied to claim 1, and further in view Forsberg (USPN 6,182,453).

Regarding Claim 10:
	Visnja, as previously  modified, teaches the fluid treatment system of claim 1.
	Forsberg teaches a fluid treatment system comprising an atmospheric water generator (see Abstract, col. 28 lines 14-23).
	Visnja and Forsberg are analogous inventions in the art of water treatment. It would have been obvious to one skilled in the art to treat fluid from an atmospheric water generator with the fluid treatment system of Visnja because through routine experimentation one skilled in the art would have found appropriate source of water to treat with a known treatment system, and because Forsberg teaches that the fluid can be treated with electromagnetic fields and sonic energy (see Forsberg col. 27 line s40-44, col. 28 lines 14-23). 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visnja et al (US 2015/0166383) and Morse (USPN 4,865,748) applied to claim 11 above, and further in view Forsberg (USPN 6,182,453).

Regarding Claim 21:
	Visnja, as previously modified, teaches the method of claim 11.
	Forsberg teaches a fluid treatment method comprising generating water by an atmospheric water generator (see Abstract, col. 28 lines 14-23).
	Visnja and Forsberg are analogous inventions in the art of water treatment. It would have been obvious to one skilled in the art to treat fluid from an atmospheric water generator with the fluid treatment system of Visnja because through routine experimentation one skilled in the art would have found appropriate source of water to treat with a known treatment system, and because Forsberg teaches that the fluid can be treated with electromagnetic fields and sonic energy (see Forsberg col. 27 line s40-44, col. 28 lines 14-23). 
	
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visnja et al (US 2015/0166383) and Morse (USPN 4,865,748) as applied to claim 11 above, and further in view Bybel et al (USPN 4,076,617).

Regarding Claim 15:
	Visnja, as previously modified, teaches the method of claim 11.
	Visnja is silent as to cavitation of the fluid.
	Bybel teaches that sonic signals cavitate (see col. 7 lines 35-41).
	Visnja and Bybel are analogous inventions in the art of treating fluid with waves. It would have been obvious to one skilled in the art to cavitate the fluid with the sonic signals of Visnja, as disclosed by Bybel because helps to break down solids (see Bybel col. 7 lines 32-35) is it is desirable in Visnja to treat fluid with solids (see para. 0015).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visnja et al (US 2015/0166383), Morse (USPN 4,865,748) and Swinnen et al (US 2005/006313) as applied to claim 1 above, and further in view Holland (USPN 8,709,256).

Regarding Claim 9:
	Visnja, as previously modified, teaches the method of claim 1.
	Visnja is silent as to the contact points of the EMF.
	Holland teaches an EMF generator comprises two or more contacts (first transducer and second transducer) through which the EMF signal is, in use, conductively applied to at least the portion of the fluid (see col. 5 lines 31-38).
	Visnja and Holland are analogous inventions in the art of treating fluid with waves. It would have been obvious to one skilled in the art before the effective filing date of the invention to use two or more contacts through which the EMF signal is applied to the fluid, as disclosed by Holland, in the EMF generator of Visnja because it allows the control of distinct signals (see Holland col. 5 lines 31-38) and because it is the simple addition of a second contact point to a known EMF generator, obviously resulting in more distinct control options (see Holland col. 5 lines 31-38) with an expectation of success. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visnja et al (US 2015/0166383) and Morse (USPN 4,865,748) as applied to claim 11 above, and further in view Holland (USPN 8,709,256).

Regarding Claim 16:
	Visnja, as previously modified, teaches the method of claim 11.
	Visnja is silent as to nucleation of the fluid.
	Holland teaches that EMF signals cause nucleation (bubble growth) (see col. 7 lines 39-45).
	Visnja and Holland are analogous inventions in the art of treating fluid with waves. It would have been obvious to one skilled in the art before the effective filing date of the invention to cause nucleation is Visnja with the EMF signals, as disclosed by Holland it is the simple addition of a known treatment step to a known method of treating water, obviously resulting in nucleation with an expectation of success. Additionally as the same treatment steps are occurring, sonic signals and EMF signals, the same results (nucleation) will obviously occur.

Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over West (US 2015/0107281) in view of Visnja et al (US 2015/0166383) and Morse (USPN 4,865,748).

Regarding Claim 22:
	West teaches the method, comprising: activating a plurality of atmospheric water generator (AWG) units comprising a first AWG unit and a second AWG unit; extracting water from ambient air by the plurality of AWG units (see para. 0029, fig. 1); receiving a fluid in a vessel (water filters) (see fig, 2), wherein the vessel is a tank used to hold fluid and treating at least a portion of the water, guiding the treated fluid in the vessel to down-stream processing components (filter followed by UV treatment) (see fig. 2, para. 0020).
	West does not teach that the treating comprises applying a sonic signal to at least the portion of the water; that the vessel includes at least a pair of conductive portions that are electrically isolated from each other and applying an electromagnetic field (EMF) that travel through the fluid in the vessel and between the pair of conductive portions of the vessel.
	Visnja teaches the method comprising: applying a sonic signal to at least a portion of the fluid (ultrasonic unit 23); and applying an electromagnetic field (EMF) signal to at least the portion of the fluid by a direct conductive path (electromagnet 22) at one or more location within the system (electromagnet (22), ultrasound unit (23)) allowing the EMF signal to propagate thought at least a portion of the fluid and up through the entire system  (see para. 0039-0040, fig. 2). 
	Visnja does not teach that at least a pair of conductive portions that are electrically isolated from each other on the vessel, the EMF generator including at least a pair of contacts coupled to the pair of conductive portions of the vessel, the EMF generator configured to generate an EMF signal that travels through the fluid in the vessel and between the pair of conductive portions of the vessel.
	Morse teaches a fluid treatment system comprising a vessel and at least a pair of conductive portions (attachment points) that are electrically isolated  (they are points therefore they are isolated) from each other on the vessel (liquid contacting surface) (see col. 3 lines 11-15), the EMF generator including at least a pair of contacts (probes) coupled to the pair of conductive portions of the vessel, the EMF generator configured to generate an EMF signal that travels through the fluid in the vessel (signals are uniformly transmitted with multiple attachment points) and between the pair of conductive portions of the vessel (see col. 3 lines 11-19).
	Visnja and Morse are analogous inventions in the art of fluid treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the EMF signal of Visnja with the direct application of Morse into the vessel because it is the simple substitution of one known signal application with another, obviously resulting in an EMF signal being applied to the fluid for treatment. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.). Further Visnja teaches that treatment with the EMF signal is desired simultaneously with the fluid in the vessel (see Visnja para. 0039).
	West and Visnja (as modified by Morse) are analogous inventions in the art of water treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the treatment step of West with the treatment of Visnja (as modified) because it is the simple substitution of one non-chemical treatment method with another, obviously resulting in clean water with an expectation of success. 

Regarding Claim 23:
	West, as previously modified, teaches the method of claim 22, further comprising deactivating (activating or deactivating one or more system components) (see West para. 0040) the second AWG unit based at least on data regarding geography, climate, weather, water, power, or a combination thereof (various detected conditions would regard at least power and water as they are what the method produces) (see West para. 0040).

Regarding Claim 24:
	West, as previously modified, teaches the method of claim 22, further comprising activating (activating or deactivating one or more system components) (see West para. 0040) the plurality of AWG unit based at least on data regarding geography, climate, weather, water, power, or a combination thereof (various detected conditions would regard at least power and water as they are what the method produces) (see para. 0040).

Claims 31, 32 and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over West (US 2015/0107281) in view of Visnja et al (US 2015/0166383), Morse (USPN 4,865,748) and Swinnen et al (US 2005/006313).

Regarding Claim 31:
	West teaches the system, comprising: a plurality of atmospheric water generator (AWG) units comprising a first AWG unit and a second AWG unit; extracting water from ambient air by the plurality of AWG units (see para. 0029, fig. 1); and a water treatment device comprising: a non-chemical treatment (see para. 0032) wherein the fluid treatment system comprises a vessel, wherein the vessel is a tank (filters) (see fig. 2, para. 0020) and an output port on the vessel, wherein the output port is configured to guide the fluid in the vessel to downstream processing components (UV treatment) (see para. 0020).
	Visnja teaches the method comprising: applying a sonic signal to at least a portion of the fluid (ultrasonic unit 23); and applying an electromagnetic field (EMF) signal to at least the portion of the fluid by a direct conductive path (electromagnet 22) at one or more location within the system (electromagnet (22), ultrasound unit (23)) allowing the EMF signal to propagate thought at least a portion of the fluid and up through the entire system  (see para. 0039-0040, fig. 2). 
	West does not teach that the system comprises a sonic energy generator that applies a sonic signal to at least the portion of the water in the vessel; that the vessel includes at least a pair of conductive portions that are electrically isolated from each other and applying an electromagnetic field (EMF) that travel through the fluid in the vessel and between the pair of conductive portions of the vessel.
	Morse teaches a fluid treatment system comprising a vessel and at least a pair of conductive portions (attachment points) that are electrically isolated  (they are points therefore they are isolated) from each other on the vessel (liquid contacting surface) (see col. 3 lines 11-15), the EMF generator including at least a pair of contacts (probes) coupled to the pair of conductive portions of the vessel, the EMF generator configured to generate an EMF signal that travels through the fluid in the vessel (signals are uniformly transmitted with multiple attachment points) and between the pair of conductive portions of the vessel (see col. 3 lines 11-19).
	Swinnen teaches a sonic energy generator (ultrasound emitter 1) that, in use, applies a sonic signal to at least a portion of a fluid in a vessel (compartment 2) (see para. 0015).
	Visnja, Morse, and Swinnen are analogous inventions in the art of fluid treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the EMF signal of Visnja with the direct application of Morse into the vessel because it is the simple substitution of one known signal application with another, obviously resulting in an EMF signal being applied to the fluid for treatment. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.). Further Visnja teaches that treatment with the EMF signal is desired simultaneously with the fluid in the vessel (see Visnja para. 0039). It would have been obvious to one skilled in the art to replace the external sonic energy generator of Visnja with the sonic energy generator of Swinnen that applies the sonic signal to a portion of the fluid in the vessel because it is the simple substitution of one known sonic energy general with another known sonic energy generator, obviously resulting in the sonic treatment of the fluid, with an expectation of success, and because applying the sonic signal to the vessel improves bubble cavitation which improves the treatment of the fluid (see Swinnen para. 0027). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.).
	West and Visnja (as modified by Morse) are analogous inventions in the art of water treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the treatment step of West with the treatment of Visnja because it is the simple substitution of one non-chemical treatment method with another, obviously resulting in clean water with an expectation of success. 

Regarding Claim 32:
	West, as previously modified, teaches the system of claim 31, further comprising one or more sensors (any manor or sensors) (see West para. 0040).

Regarding Claim 34:
	West, as previously modified, teaches the system of claim 31, further comprising a structure configured to increase mixing of ambient air near the first AWG unit (blower fan) (see West para. 0026).

Regarding Claim 35:
	 West, as previously modified, teaches the system of claim 34, wherein the structure comprises a wall, a baffle, a grate, a fan, a windmill, a venturi flow air system, or a combination thereof (see West para. 0026).

Regarding Claim 36:
	West, as previously modified, teaches the system of claim 31, further comprising a controller (central control system 70) that, in use, independently controls the plurality of AWG units, the water treatment device, or both (see West para. 0040).

Claims 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over West (US 2015/0107281) in view of Visnja et al (US 2015/0166383) and Morse et al (USPN 4,865,748) as applied to claims 22 and 23 above, and further in view of Sawyer et al (US 2016/0195312).

Regarding Claim 25:
	West, as previously modified, teaches the method of claim 22.
	West does not teach wherein the first AWG unit, the second AWG unit, or both, have a first setting and a second setting, the first setting having a high extraction efficiency and a high energy consumption, and the second setting having a low extraction efficiency and a low energy consumption.
	Sawyer teaches an AWG unit having first setting (first mode) and a second setting (second mode), the first setting having a high extraction efficiency and a high energy consumption, and the second setting having a low extraction efficiency and a low energy consumption (see para. 0022).
	West and Sawyer are analogous inventions in the art of atmospheric water generators. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the settings of Sawyer to the AWG units of West because it allows the efficiency of the units to be controlled (see Sawyer para. 0022).

Regarding Claim 26:
	West, as previously modified, teaches the method of claim 25, wherein the first AWG unit and the second AWG unit are changed from the first setting to the second setting based at least on data regarding geography, climate, weather, water, power (electricity used), or a combination thereof (see Sawyer para. 0022).

Regarding Claim 27:
	West, as previously modified, teaches the method of claim 23.
	West is silent as to when the data is received.
	Sawyer teaches controlling an AWG based on data, wherein the data is received in real-time (sensors at the outlet) (see para. 0022).
	West and Sawyer are analogous inventions in the art of atmospheric water generators. It would have been obvious to one skilled in the art before the effective filing date of the invention to use real time data to control the AWG because it allows control with a high degree of precision (see Sawyer para. 0022).

Regarding Claim 28:
	West, as previously modified, teaches the method of claim 23.
	West does not teach predictive modeling.	
	Sawyer teaches controlling an AWG based on data, wherein the data is produced by predictive modeling (sensors at the inlet) (see para. 0022).
	West and Sawyer are analogous inventions in the art of atmospheric water generators. It would have been obvious to one skilled in the art before the effective filing date of the invention to use predictive modeling to control the AWG because it allows control with a high degree of precision (see Sawyer para. 0022).

Regarding Claim 29:
	West, as previously modified, teaches the method of claim 23.
	West does not teach the sensors used for the reading.	
	Sawyer teaches controlling an AWG based on data, wherein the data comprises reading from one or more sensors (sensors at the inlet) (see para. 0022).
	West and Sawyer are analogous inventions in the art of atmospheric water generators. It would have been obvious to one skilled in the art before the effective filing date of the invention to use reading from one or more sensors to control the AWG because it allows control with a high degree of precision (see Sawyer para. 0022).

Regarding Claim 30:
	West, as previously modified, teaches the method of claim 29, wherein the one or more sensors comprise a humidity sensor, a temperature sensor, a pressure sensor (see Sawyer para. 0022), a wind speed sensor, or a combination thereof.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over West (US 2015/0107281) in view of Visnja et al (US 2015/0166383), Morse et al (USPN 4,865,748) and Swinnen et al (US 2005/006313) as applied to claim 32 above, and further in view of Sawyer et al (US 2016/0195312).

Regarding Claim 33:
	West, as previously modified, teaches the system of claim 32.
	West is silent as to the types of sensors used.
	Sawyer teaches one or more sensors for an AWG unit wherein the one or more sensors comprise a humidity sensor, a temperature sensor, a pressure sensor, a wind speed sensor, or a combination thereof (see para. 002).
	West and Sawyer are analogous inventions in the art of atmospheric water generators. It would have been obvious to one skilled in the art before the effective filing date of the invention to use sensors selected from a humidity sensor, a temperature sensor, a pressure sensor, a wind speed sensor, or a combination thereof, as disclosed by Sawyer to control the AWG of West because it allows control with a high degree of precision (see Sawyer para. 0022).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        6/14/2022